DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments filed 5/4/2021. Claims 2-20 have been amended, no claims have been newly added or cancelled and thus claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, 11, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates (U.S. PG Pub. 2011/0006129) in view of Hall (U.S. PG Pub. 2004/0234610).
Regarding claim 1, Yeates discloses an aerosol generating system for generating a respirable dry powder aerosol from a liquid solution or liquid suspension, comprising (Par. [0052] discloses an aerosol generator; Par. [0031] discloses a liquid solution being evaporated and generating a dry powder aerosol): a liquid aerosol generating nozzle having a nozzle input end designed to receive the liquid solution or liquid suspension (Par. [0161] discloses a nozzle and input port for the liquid to be aerosolized; Fig. 2Aand 2B nozzle (2001) and input port (2005)), and having a nozzle gas supply designed to receive nozzle gas (Par. [0115] discloses a compressed gas connection), the liquid aerosol generating nozzle 
Yeates does not disclose a heliox gas. 
However, Hall teaches a heliox gas (Par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate heliox gas as taught by Hall. The skilled artisan would have been motivated to make the modification to reduce the work of breathing due to heliox’ s lower density compared to air (Hall, Par. [0005]). 
Regarding claim 2, the modified device of Yeates does not explicitly disclose the first intermediate dry powder aerosol volume flow is between 80 and 200 I/min. 
However, Yeates discloses a range of 100 to 300 liters per minutes (Yeates, Par. [0056] and Par. [0059] disclose flow volume of 100 to 300 liters per minute)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a volume flow to be between 80 and 200 L/min. The skilled artisan would have been motivated to make the modification in order to discover the optimum or workable ranges.

Regarding claim 4, the modified device of Yeates further discloses the system is designed to output from the cylindrical evaporation chamber the first intermediate dry powder aerosol having fine particles of a size of 1.5 - 4 pm MMAD suspended in gas (Yeates, Par. [0139] discloses the aerosol having a particle size of 3.4 MMAD which is within the range as claimed).
Regarding claim 7, the modified device of Yeates further discloses a counter flow tube, an infrared radiation source, a reflector, and an aerosol collection cone (Yeates, Par. [0107]; Par. [0162]; Fig. 6A counter flow tube (1102); Fig. 6C reflector (6002); and infrared source (6001); Fig. 7F shows cone (7706)).
Regarding claim 10, the modified device of Yeates further discloses comprising an aerosol concentrator or a series of aerosol concentrators (Par. [0117] discloses an aerosol concentrator; Fig. 6A aerosol concentrator (6100)) having an aerosol concentrator input end that is connected to the cylindrical evaporation chamber output end, and an aerosol concentrator output end (Fig. 6A reproduced below shows aerosol concentrator input end connected to evaporation chamber (5100) and an aerosol concentrator output end) outputting a second intermediate dry powder aerosol at a second intermediate dry powder aerosol volume flow and a second intermediate dry powder aerosol particle concentration, the second intermediate dry powder aerosol volume flow being lower than the first intermediate dry powder aerosol volume flow and the second intermediate dry powder aerosol particle concentration being higher than the first intermediate dry powder aerosol particle concentration (Par. [0014]; Par. [0043]; Par. [0134]; Par. [0162]- Par. [0163] discloses deceleration nozzles (7003), (7103), and (7203) thus decelerating the volume flow; Par. [0148] discloses concentrating an aerosol between the input and output).
Regarding claim 11, Yeates discloses a method for generating a respirable dry powder aerosol from a liquid solution or liquid suspension, comprising (Par. [0052] discloses an aerosol generator; Par. [0031] discloses a liquid solution being evaporated and generating a dry powder aerosol): feeding liquid solution or liquid suspension and nozzle gas into a liquid aerosol generating nozzle (Par. [0161] discloses a nozzle and input port for the liquid to be aerosolized; Fig. 2Aand 2B nozzle (2001) and input port (2005); Par. [0115] discloses a compressed gas connection); outputting from the liquid aerosol generating nozzle a liquid aerosol suspended in the nozzle gas into a cylindrical evaporation chamber gas (Par. [0161]-Par. [0162]; Fig. 2A nozzle output (1024); Fig. 6a Cylindrical Evaporation Chamber (5100)); 63feeding dilution gas into the cylindrical evaporation chamber (Par. [0109]; Par. [0115]-Par. [0116]; Fig. 5A and 5B chamber input end at (5018); and outputting from the cylindrical evaporation chamber a first intermediate dry powder aerosol having fine dry powder particles that allow respirable particles containing a medically active agent and are suspended in gas at a first intermediate dry powder aerosol volume flow and a first intermediate dry powder aerosol particle concentration (Par. [0117]; Fig. 7a output end at (6055)).
Yeates does not disclose a heliox gas. 
However, Hall teaches a heliox gas (Par. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate heliox gas as taught by Hall. The skilled artisan would have been motivated to make the modification to reduce the work of breathing due to heliox’ s lower density compared to air (Hall, Par. [0005]). 
Regarding claim 12, the modified device of Yeates does not explicitly disclose the first intermediate dry powder aerosol volume flow is between 80 and 200 I/min. 
However, Yeates discloses a range of 100 to 300 liters per minutes (Yeates, Par. [0056] and Par. [0059] disclose flow volume of 100 to 300 liters per minute)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a volume flow to be between 
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)
Regarding claim 14, the modified device of Yeates further discloses outputting from the cylindrical evaporation chamber the first intermediate dry powder aerosol at a fine particles of a size of 1.5 - 4 pm MMAD suspended in gas (Yeates, Par. [0139] discloses the aerosol having a particle size of 3.4 MMAD which is within the range as claimed).
Regarding claim 17, the modified device of Yeates further discloses providing a counter flow tube, an infrared radiation source, a reflector, and an aerosol collection cone (Yeates, Par. [0107]; Par. [0162]; Fig. 6A counter flow tube (1102); Fig. 6C reflector (6002); and infrared source (6001); Fig. 7F shows cone (7706)).
Regarding claim 20, the modified device of Yeates further discloses feeding the first intermediate dry powder aerosol into an aerosol concentrator or a series of aerosol concentrators (Par. [0117] discloses an aerosol concentrator; Fig. 6A aerosol concentrator (6100)) having an aerosol concentrator input end that is connected to the cylindrical evaporation chamber output end, and an aerosol concentrator output end (Fig. 6A reproduced below shows aerosol concentrator input end connected to evaporation chamber (5100) and an aerosol concentrator output end) outputting a second intermediate dry powder aerosol at a second intermediate dry powder aerosol volume flow and a second intermediate dry powder aerosol particle concentration, the second intermediate dry powder aerosol volume flow being lower than the first intermediate dry powder aerosol volume flow and the second intermediate dry powder aerosol particle concentration being higher than the first intermediate dry powder aerosol particle concentration (Par. [0014]; Par. [0043]; Par. [0134]; Par. [0162]- Par. [0163] discloses deceleration .

    PNG
    media_image1.png
    317
    523
    media_image1.png
    Greyscale

















Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall as applied to claims 1 and 11 above, in further view of Sperry (U.S. Pat. 4,852,561).
Regarding claim 3, the modified device of Yeates does not disclose the liquid solution or liquid suspension contains a surfactant.
	However, Sperry teaches the liquid solution or liquid suspension contains a surfactant (Col. 2 Lines 34-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate to have the liquid solution containing a surfactant as taught by Sperry. The skilled artisan would have been motivated to make the modification in order to achieve optimal aerosolization. Surfactants are known in the art to reduce surface tension and reduce friction (Sperry, Col. 2 Lines 34-44). 
Regarding claim 13, the modified device of Yeates does not disclose providing a surfactant as a constituent of the liquid solution or liquid suspension.
However, Sperry teaches providing a surfactant as a constituent of the liquid solution or liquid suspension. (Col. 2 Lines 34-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate to have the liquid solution containing a surfactant as taught by Sperry. The skilled artisan would have been motivated to make the modification in order to achieve optimal aerosolization. Surfactants are known in the art to reduce surface tension and reduce friction (Sperry, Col. 2 Lines 34-44). 
Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall as applied to claims 1 and 11 above, in further view of Giroux (U.S. PG 2008/0054099).
Regarding claim 5, the modified device of Yeates does not disclose the system is designed to aerosolize the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt.
However, Giroux teaches the system is designed to aerosolize the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt (Par. [0105] discloses a viscosity of 5-105 centipoise, utilizing the density of the particles cSt can be found).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity of 4 to 39 cSt as taught by Giroux. The skilled artisan would have been motivated to make the modification as it is a known viscosity that can be used to aerosolize medicament to a patient. 
Regarding claim 9, the modified device of Yeates does not disclose the system is designed to receive the liquid solution or liquid suspension at a liquid solution or suspension viscosity exceeding 4 cSt.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity exceeding 4 cSt as taught by Giroux. The skilled artisan would have been motivated to make the modification as it is a known viscosity that can be used to aerosolize medicament to a patient. 
Regarding claim 15, the modified device of Yeates does not disclose aerosolizing the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt.
However, Giroux teaches aerosolizing the liquid solution or liquid suspension having a liquid solution or liquid suspension viscosity of 4 to 39 cSt. (Par. [0105] discloses a viscosity of 5-105 centipoise, utilizing the density of the particles cSt can be found).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity of 4 to 39 cSt as taught by Giroux. The skilled artisan would have been motivated to make the modification as it is a known viscosity that can be used to aerosolize medicament to a patient.
Regarding claim 19, the modified device of Yeates does not disclose supplying the liquid solution or liquid suspension at a liquid solution or suspension viscosity exceeding 4 cSt.
However, Giroux teaches supplying the liquid solution or liquid suspension at a liquid solution or suspension viscosity exceeding 4 cSt. (Par. [0105] discloses a viscosity of 5-105 centipoise, utilizing the density of the particles cSt can be found).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a viscosity exceeding 4 cSt as taught by Giroux. The skilled artisan would have been motivated to make the modification as it is a known viscosity that can be used to aerosolize medicament to a patient.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall as applied to claims 1 and 11 above, in further view of Xiao (U.S. PG 2008/0078385).
Regarding claim 6, the modified device of Yeates does not disclose the nozzle heliox has a nozzle heliox pressure between 207 and 414 kPa.
However, Xiao teaches the nozzle heliox has a nozzle heliox pressure between 207 and 414 kPa (Par. [0043] discloses a heliox pressure at 50 PSIG, when converted to kPa equates to 345 kPa thus falling within the working range of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a pressure between 207-414 kPa as taught by Xiao. The skilled artisan would have been motivated to make the modification in order to ensure sonic flow conditions at the nozzle which ensures the size of the emitted particle are as low as possible (Xiao, Par. [0043]).
Regarding claim 16, the modified device of Yeates does not disclose supplying the nozzle heliox at a nozzle heliox pressure between 207 and 414 kPa.
However, Xiao teaches supplying the nozzle heliox at a nozzle heliox pressure between 207 and 414 kPa (Par. [0043] discloses a heliox pressure at 50 PSIG, when converted to kPa equates to 345 kPa thus falling within the working range of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate a pressure between 207-414 kPa as taught by Xiao. The skilled artisan would have been motivated to make the modification in order to ensure sonic flow conditions at the nozzle which ensures the size of the emitted particle are as low as possible (Xiao, Par. [0043]).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeates in view of Hall as applied to claims 1 and 11 above, in further view of Yeates (U.S. PG 20070144514).
Regarding claim 8, the modified device of Yeates further discloses the system is designed to receive the liquid solution or liquid suspension at a liquid solution or liquid suspension volume flow of 0.1- 3 ml/min, delivering a medication at a medication mass flow rate of at least 150 mg/min at 3 ml/min 
The modified device of Yeates does not disclose having a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less.
However, Yeates ‘514 teaches a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less (Par. [0121]; Par. [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate an MMAD of 3pm or less as taught by Yeates ‘514. The skilled artisan would have been motivated to make the modification in order to achieve optimal aerosolization. The particle size will allow for flow rates to be compatible with the full range of normal inspiratory flows. 
Regarding claim 18, the modified device of Yeates discloses supplying the liquid solution or liquid suspension at a liquid solution or liquid suspension volume flow of 0.1-3 ml/min, delivering a medication at a medication mass flow rate of at least 150 mg/min at 3 ml/min in form of the solid particles (Yeates, Par. [0056]; Par. [0058]; Par. [0059] each disclose a range of 100-300 liters/min which are within the working range claimed; Par. [0139]).
The modified device of Yeates does not disclose having a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less.
However, Yeates ‘514 teaches a dry powder aerosol mass median aerodynamic diameter (MMAD) of 3 pm or less (Par. [0121]; Par. [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yeates to incorporate an MMAD of 3pm or less as taught by Yeates ‘514. The skilled artisan would have been motivated to make the modification in order to discover the optimum or workable ranges.

Response to Arguments
Applicant’s arguments, filed 5/4/2021, with respect to claims 2-20 have been fully considered and are persuasive.  The objection of claims 2-20 has been withdrawn. 
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. Applicant argued the prior art of Hall (U.S. PG Pub. 2004/0234610) fails to disclose "an aerosol generating system for generating a respirable dry powder aerosol from a liquid solution or liquid suspension" and "a liquid aerosol generating nozzle with an input for liquid solution or liquid suspension and for heliox and an aerosol output" and "a cylindrical evaporation chamber". However, Hall was used to disclose the use of a heliox gas (par. [0125]). Examiner pointed out that the prior art of Yeates (U.S. PG Pub. 2011/0006129) discloses the structural components of the claim including the use of a compressed gas (par. [0100]-Par. [0101]. Examiner then explained one of ordinary skill in the art would have looked to modify the device of Yeates to use heliox as taught by Hall. Because the use of heliox has been shown to reduce the work of breathing along with the treatment of respiratory ailments (Par. [0004]-Par. [0005]).
	Regarding claims 3 and 13 applicant argues the prior art of Sperry (U.S. Pat. 4,852,561) teaches surfactant but the surfactant is not the medication itself. However, the claims only require the liquid solution or liquid suspension CONTAINS (emphasis added) a surfactant. Sperry discloses a medication with a surfactant within (Col. 2 lines 34-44) and thus meets the claim limitations.
	Regarding claims 5, 9, 15 and 19, applicant argues the prior art of Giroux (U.S. PG Pub. 2008/0054099) fails to disclose the specific viscosity of 4 to 39 cSt. However, Giroux discloses in Par. [0105] a viscosity between 5-105 centipoise and thus utilizing the density of the particles cSt can be found. 

Regarding claim 8 and 18, applicant argues the prior art of Yeates (U.S. PG Pub. 2007/0144514) would be nonobvious to combine with the prior art of Yeates (U.S. PG Pub. 2011/0006129). However, both pieces of prior art are related to generating aerosol and delivering said aerosol to a patient. Thus, both pieces of prior art are well within the field of endeavor and one of ordinary skill in the art would look to make the modification in order to arrive at the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        6/4/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785